Title: To Benjamin Franklin from John Bondfield, 13 February 1780
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 13 feb 1780
The arrival of Mr Jay Messrs. Girard and other gentlemen passengers on board the Frigate L’Aurore from Martinico at Cadiz releives the suspence we were under for the fate of the Confederacy you will undoubtedly have Letters by this days post from Cadiz. Don Gaston & Cordova would be united the 20th the active Barcelo sooner than fly run his vessels under the Island of Alaciro where he dismasted one, took of the rudder of a second, Landed his Cannon on the Island to protect his Ships and Stores and will there defend in Front of Gibralter & the British Navy his little Fortress. There are various reports of the Operations in the West Indies where it is apprahend the English with the reinforcemts they have received from New York will be Active either in attempting to recover their ground or put the Island, in a State to resist the Next Campaign. It dont appear any expedition is on Foot against Charles Town as mention is made of arburthnots being arrived at Antiga With respect I have the Honor to be Sir your most Obed Hum Serv
John Bondfield
His Excellency Benj Franklin Esq
 Addressed: His Excellce B. Franklin / Esq / Passi pres / Paris
Notation: Bondfield John. 13. Feby. 1780.
